 1

 2
 3

 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   CASE NO. 2:10-CR-00347-MCE

12                               Plaintiff,
                                                 ORDER RE: CORAM NOBIS PETITION
13                         v.

14   NAVJOT SINGH,                               DATE: February 7, 2019
                                                 TIME: 10:00 a.m.
15                              Defendant.       COURT: Hon. Morrison C. England, Jr.

16
17                                            ORDER

18         The Court has reviewed the defendant’s petition for writ of error coram nobis (Doc.

19 527) and the United States’s opposition.
20         For good cause showing and based on the record before the Court, the Court FINDS

21 that defendant Navjot Singh, through his petition for writ of error coram nobis alleging
22 ineffective assistance of counsel has waived the attorney-client privilege with respect to
23 prior defense counsel Mark Reichel regarding (1) consideration of the plea agreement
24 tendered on November 7, 2014, in case no. 2:10-CR-00347-MCE; and (2) any
25 communications, strategy, discussions, and research about potential immigration
26 consequences related to the charges filed in case no. 2:10-CR-00347-MCE.
27         IT IS HEREBY ORDERED that Mark Reichel shall provide a copy of all

28 information in his possession regarding (1) consideration of the plea agreement tendered

      ORDER                                                                        USA V. SINGH
                                                 1
30
 1 on November 7, 2014, in case no. 2:10-CR-00347-MCE; and (2) any communications,

 2 strategy, discussions, and research about potential immigration consequences related to
 3 the charges filed in case no. 2:10-CR-00347-MCE to the United States by March 11, 2019.

 4         IT IS FURTHER ORDERED that all responsive information provided by Mr.

 5 Reichel to the United States shall to subject to the following protective order:
 6         1. The United States is prohibited from using the responsive information for any

 7            purpose other than litigating the instant petition for writ of error coram nobis.

 8         2. The United States Attorney’s Office for the Eastern District of California shall

 9            not disseminate the responsive information to any other persons or offices,

10            including law enforcement or prosecutorial agencies.

11         IT IS FURTHER ORDERED that the United States shall file a response to the

12 defendant’s petition for writ of error coram nobis by April 8, 2019.
13         IT IS FURTHER ORDERED that the defendant shall file any reply by April 29,

14 2019.
15         IT IS FURTHER ORDERED that the February 7, 2019 motion hearing is vacated

16 and rescheduled for May 9, 2019.
17         IT IS SO ORDERED.

18 Dated: February 5, 2019
19
20
21
22
23
24
25
26
27
28

      ORDER                                                                           USA V. SINGH
                                                  2
30
